Citation Nr: 1418912	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-11 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
Memorial Programs Service Processing Site, in
Nashville, Tennessee

 
THE ISSUE

Entitlement to a Government-furnished headstone or grave marker.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served in World War I from July 1917 to December 1918.  He died in 1978.  The appellant is his son.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision contained in a letter of the Department of Veterans Affairs (VA) National Cemetery Administration (NCA), Memorial Programs Service Processing Site, in Nashville, Tennessee, which denied the appellant's claim for a Government-furnished headstone or grave marker for the Veteran's grave.
  

FINDINGS OF FACT

1.  The Veteran died in 1978.

2.  The Veteran is buried at a private cemetery in a marked grave.


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or grave marker have not been met.  38 U.S.C.A. § 2306 (West 2002 and Supp. 2013); 38 C.F.R. § 38.631 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  These duties, however, are inapplicable to the claims on appeal which involve statutes located in Chapter 26.  See, e.g., Barger v. Principi, 16 Vet. App. 132 (2002) (noting that the notice and assistance duties apply only to statutes contained in Chapter 51 of Title 38).  

As explained below, in this case the appellant is only entitled to a Government-furnished headstone or marker if the decedent's grave is unmarked.  A December 2009 letter from the NCA notified the appellant of this requirement.  Further notification or assistance in this case would be of no useful purpose in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  A remand is inappropriate where there is no possibility of any benefit flowing to the appellant.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

Legal Criteria

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402 (West 2002 & Supp. 2013); 38 C.F.R. § 38.620(a) (2013).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013). 

VA is authorized to furnish a headstone or marker allowance for unmarked graves under 38 U.S.C.A. § 2306 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 38.630-38.633 (2013).  Pursuant to 38 U.S.C.A. § 2306(a), the Secretary shall furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of the following: (1) any individual buried in a national cemetery or in a post cemetery; (2) any individual eligible for burial in a national cemetery (but not buried there) except for those persons or classes of persons enumerated in section 2402(4), (5), and (6) of this title; (3) Soldiers of the Union and Confederate Armies of the Civil War; (4) any individual described in section 2402(5) of this title who is buried in a veteran's cemetery owned by a State; and (5) any individual who at the time of death was entitled to retired pay under chapter 1223 of title 10 [10 U.S.C. §§ 12731 et seq.] or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age.

Pursuant to 38 U.S.C.A. § 2306(b)(1), the Secretary shall furnish, when requested, an appropriate Government headstone or marker for the purposes of commemorating an eligible individual whose remains are unavailable.  Such a headstone or marker shall be furnished for placement in a national cemetery area reserved for that purpose under section 2403 [38 U.S.C. § 2403], a veterans' cemetery owned by a State, or in the case of a veteran, in a State, local, or private cemetery.  For the purposes of paragraph (1), an eligible individual is one of the following: (A) A veteran; (B) the spouse or surviving spouse of a veteran; (C) an eligible dependent child of the Veteran.  Additionally, for the purposes of paragraph (1), the remains of an individual shall be considered to be unavailable if the individual remains: (A) have not been recovered or identified; (B) were buried at sea, whether by the individual's own choice or otherwise; (C) were donated to science; (D) were cremated and the ashes scattered without internment of any portion of that ashes.

Under 38 U.S.C.A. § 2306(d), when requested, the Secretary shall furnish an appropriate Government headstone or marker at the expense of the United States for the grave of an individual described in paragraph (2) or (5) of subsection (a) who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  Such a headstone or marker may be furnished only if the individual making the request for the Government headstone or marker certifies to the Secretary that the headstone or marker will be placed on the grave for which the headstone or marker is requested, or, if placement on the grave is impossible or impracticable, as close as possible to the grave within the grounds of the cemetery in which the grave is located.

Pursuant to the related regulatory provisions under 38 C.F.R. § 38.631(a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery but is not an individual described in 38 U.S.C. § 2402(4), (5) , or (6), but only if the individual requesting the headstone or marker certifies on VA Form 40-1330 that it will be placed on the grave for which it is requested or, if placement on the grave is impossible or impracticable, as close to the grave as possible within the grounds of the private cemetery where the grave is located.  38 C.F.R. § 38.631(a), (b) (emphasis added).

Analysis

The appellant's Application for Standard Government Headstone or Marker, VA Form 40-1330, is dated in November 2009, and shows that the appellant reported that the Veteran had active military duty from July 1917 to December 1918 in the U.S. Army, and that the Veteran died in April 1978.  The application form shows that the Veteran's grave is located at the Manasota Memorial Park in Bradenton, Florida.  

There are actually two different copies of the appellant's completed in VA Form 40-1330 on file, which vary in only one respect: as to whether or not the grave is currently marked.  One copy shows that the appellant denoted that the grave is currently marked with privately purchased marker; and the other copy has an additional check in the box denoting that the grave is not marked, with notation from the appellant that the grave is not marked.  This latter copy appears to be associated with a statement dated in December 2009, in which the appellant states that he had incorrectly marked the application as to line item #3, which should have read as "not marked" with reference to whether the Veteran's grave is marked.

Service records on file verify that the Veteran served in the U.S. Army during World War I and was discharged in December 1918.  Death records in the Social Security Death Index show that the Veteran died in 1978.

On file is documentation showing that the National Cemetery Administration contacted an official of the Manasota Memorial Park Cemetery, a private cemetery, and received notice from that official that the Veteran's grave is currently marked.

Given that the Veteran died prior to November 1, 1990, entitlement to a Government headstone or marker at the expense of the United States is not warranted if the grave is already marked by a headstone or marker furnished at private expense.  38 U.S.C.A. § 2306; 38 C.F.R. §§ 38.630-38.633.

Except for in his initial application, the appellant has asserted in his notice of disagreement and VA Form 9 that there is no headstone or marker on the Veteran's grave.  He stated that the Veteran's grave is not marked, that he is buried by (next to) the appellant's mother, and her grave is marked, but not the Veteran's grave.

In deciding the claim, including the determinative issue of whether or not the Veteran's grave is marked, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

On review of the evidence as to the appellant's assertion and the report from the cemetery official, on whether the Veteran's grave is marked, the Board finds more credible the report of the official of the cemetery where the Veteran is buried.  In the course of performance of his official business duties, that official reported that the Veteran's grave is marked.  There is no documentary evidence to the contrary and there is no indication that the official would have any motivation to provide a false statement on this matter.  Therefore the cemetery official's report that the Veteran's grave is marked is of greater probative value and outweighs the appellant's assertion to the contrary.

The appellant's representative contends that a remand is warranted to obtain a photograph of the grave.  The Board does not find that a remand is necessary because the NCA already contacted the private cemetery and it was confirmed that the grave is marked.  Presumably, the cemetery official has a record of the grave or has the ability to visually inspect the grave where a marker would be readily identifiable.  The appellant has not provided sufficient evidence as to why this is not the case.

Thus the requirements to receive a Government headstone or marker are not met.  As the decedent's death was prior to the date provided by law, November 1, 1990, provisions of 38 C.F.R. § 38.631 are not for application, and VA may not provide a Government-issued headstone or grave marker to the appellant for placement on the Veteran's grave.  The appellant's claim must be denied as a matter of law.  Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to a Government-furnished headstone or grave marker is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


